UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1762



JOSEPH THOMAS REVELS,

                                              Plaintiff - Appellant,

          versus


HARDWIRE, LLC,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:05-cv-03244-RDB)


Submitted:   December 14, 2006        Decided:   December 18, 2006


Before MICHAEL, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph Thomas Revels, Appellant Pro Se. Gary Bruce Eidelman, Devin
John Doolan, Jr., SAUL EWING, LLP, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Joseph Thomas Revels appeals the district court’s order

granting   summary    judgment    to   defendant   on   his   employment

discrimination complaint.    We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.   Revels v. Hardwire, No. 1:05-cv-03244-RDB (D.

Md. filed June 14, 2006 & entered June 15, 2006).       We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 2 -